Citation Nr: 0617332	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the veteran's daughter as a 
child for VA purposes.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
July 1945.  He died in February 2001.  The appellant claims 
entitlement to VA benefits as his surviving child.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
recognition as a child for VA purposes.


FINDINGS OF FACT

1. The appellant was born to the veteran in September 1965 
and attained the age of 18 in September 1983.

2. The evidence of record does not establish that the 
appellant was permanently incapable of self-support by reason 
of physical or mental defects at or before she attained the 
age of 18.


CONCLUSION OF LAW

The appellant may not be recognized as the child of the 
veteran for VA purposes. 38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. §§ 3.57, 3.356 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (service 
during the Iranian hostage crisis is not a "period of war" 
for purposes of entitlement to nonservice-connected pension 
benefits).  The VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility. 38 C.F.R § 3.159 
(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply. 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The present case involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant is considered a child for VA purposes.  The facts 
are not in dispute, as the appellant has not contended that 
she is younger than 18 years of age or that she is 
permanently incapable of self-support.  As such, to the 
extent in which the law is dispositive in this case, the VCAA 
is not applicable.  

Analysis

The appellant maintains that she is entitled to VA death 
benefits, based on her status as the deceased veteran's 
child.

Dependency and Indemnity compensation may be paid to an 
eligible child of a veteran. 38 U.S.C.A. §§ 1310, 1318 (West 
2002).  The term "child" includes a person who is unmarried 
and under the age of 18, or who, before attaining the age of 
18 years, became permanently incapable of self-support, or 
who is between the ages of 18 and 23 and pursuing a course of 
instruction in an approved educational institution. 38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2005).  

The appellant's birth certificate shows she was born in 
September 1965; thus, she is now over age 23.  Additionally, 
the appellant does not contend, nor is there any indication 
in the record that the appellant is a helpless child (i.e., 
that she became permanently incapable of self-support by the 
age of 18).  Therefore, the evidence of record fails to show 
that the appellant meets the criteria for recognition as the 
veteran's child for VA purposes.

As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the veteran's daughter as a 
child for VA purposes is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


